 
 
I 
111th CONGRESS
1st Session
H. R. 1156 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Mr. Heller introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to require local educational agencies to provide to parents, on request, information regarding the professional qualifications of their child’s pupil services instructors. 
 
 
1.Short titleThis Act may be cited as the Parents’ Right to Know Improvement Act.  
2.Specialized instructional support personSection 1111(h)(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(6)) is amended— 
(1)in subparagraph (A)— 
(A)in the matter preceding clause (i), by inserting and pupil services instructors after teachers;  
(B)by striking clause (i) and inserting the following: 
 
(i)Whether State qualification and licensing criteria have been met by— 
(I)the teacher for the grade levels and subject areas in which the teacher provides instruction; or 
(II)the pupil services instructor for the instruction described in subparagraph (D) which the pupil services instructor provides.; 
(C)in clause (ii), by inserting , or the pupil services instructor is providing the instruction described in subparagraph (D),  after teaching; and 
(D)in clause (iii), by inserting or pupil services instructor after teacher each place it appears; and  
(2)by adding at the end the following new subparagraph:  
 
(D)DefinitionIn this paragraph, the term pupil services instructor means a qualified professional who provides ongoing, direct instruction to children with disabilities with individualized education programs as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).. 
 
